  Case 3:20-cv-00850-X Document 30 Filed 08/27/20                 Page 1 of 3 PageID 1288



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 AMERICA CAN!, et. al.,                              §
                                                     §
           Plaintiffs,                               §
                                                     §
 v.                                                  §
                                                     §   Civil Action No. 3:20-CV-00850-X
 ARCH INSURANCE COMPANY, et.                         §
 al.,                                                §
                                                     §
           Defendants.                               §
                                                     §


                         MEMORANDUM OPINION AND ORDER

       On April 15, 2020, plaintiffs America Can! and America Can! Cars for Kids

(collectively, “plaintiffs”) filed a motion to remand this case back to state court for

lack of diversity jurisdiction [Doc. No. 7]. Upon reviewing defendants’ Care Providers

Insurance Services, LLC (“Care Providers”) and Arch Insurance Company’s (“Arch

Insurance”) (collectively “defendants”) notice of removal [Doc. No. 1] and notice of

citizenship [Doc. No. 29] alleging Care Providers’s citizenship, the Court concludes

defendants have properly alleged diversity jurisdiction.

       “To properly allege diversity jurisdiction under § 1332, the parties need to

allege complete diversity.” 1 Complete diversity requires that “all persons on one side

of the controversy [must] be citizens of different states than all persons on the other




       1 MidCap Media Fin., L.L.C. v. Pathway Data, Inc., 929 F.3d 310, 313 (5th Cir. 2019)
(quotation omitted).

                                                 1
  Case 3:20-cv-00850-X Document 30 Filed 08/27/20                      Page 2 of 3 PageID 1289



side.” 2 A corporation’s citizenship is both the corporation’s state of incorporation and

principal place of business. 3 A limited liability company is a citizen where each of its

members is a citizen. 4 An individual’s citizenship is where he is domiciled. 5

      Defendants’ notice of removal and notice of citizenship properly allege diversity

jurisdiction in this case. Defendants in their notice of removal allege plaintiffs, per

plaintiffs’ own complaint, are incorporated and have their principal places of business

in Texas.      These statements sufficiently allege plaintiffs are citizens of Texas.

Defendants in their notice also alleges defendant Arch Insurance is incorporated in

Missouri and has its principal place of business in New Jersey. These statements

sufficiently allege Arch Insurance is a citizen of Missouri and New Jersey. Lastly, in

their notice of citizenship, defendants allege defendant Care Providers is composed

of a single member, NSM Insurance HoldCo, LLC (“NSM Insurance”).                                NSM

Insurance in turn is composed of seven individual members and one corporate

member, White Mountains Catskill Holdings, Inc. (“White Mountains”). Defendants

allege the seven individual members are domiciled in Pennsylvania and that White

Mountains is incorporated in Delaware and has its principal place of business in

Pennsylvania. These statements sufficiently allege that Care Providers is a citizen

of Pennsylvania and Delaware.                 Reviewing the citizenship of the parties, no

defendant is a citizen of Texas, where plaintiffs are citizens. As “all persons on one



      2   Id. (quotation omitted).
      3   See Ill. Cent. Gulf R.R. Co. v. Pargas, Inc., 706 F.2d 633, 637 (5th Cir. 1983).
      4   See Harvey v. Grey Wolf Drilling, Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
      5   Preston v. Tenet Healthsystem Mem’l Med. Ctr., Inc., 485 F.3d 793, 799 (5th Cir. 2007).

                                                    2
  Case 3:20-cv-00850-X Document 30 Filed 08/27/20             Page 3 of 3 PageID 1290



side of the controversy” are “citizens of different states than all persons on the other

side,” there is complete diversity in this case. 6

       Plaintiffs’ motion for remand is premised on the allegation that this Court

lacks diversity jurisdiction. As the Court has established above that defendants have

properly alleged diversity jurisdiction, the Court hereby DENIES plaintiffs’ motion

to remand.



       IT IS SO ORDERED this 27th day of August, 2020.




                                                     _________________________________
                                                     BRANTLEY STARR
                                                     UNITED STATES DISTRICT JUDGE




       6   Id. (quotation omitted).

                                             3
